Citation Nr: 1030420	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-35 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death. 


WITNESSES AT HEARING ON APPEAL

The appellant and her son, [redacted]


ATTORNEY FOR THE BOARD

J. Murray, Associated Counsel 




INTRODUCTION

The Veteran had recognized Guerrilla service from April 1945 to 
January 1946, and Regular Philippine Army service from January 3, 
1946 to January 23, 1946.  He died in December 1991.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines (RO).  In that rating decision, the RO 
declined to reopen the appellant's claim, because no new and 
material evidence had been received.  

For purposes of establishing jurisdiction, the Board is required 
to make a decision in the first instance as to whether new and 
material evidence has been received warranting the reopening of 
this matter.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).  
The Board has characterized the issue accordingly to reflect the 
procedural status of the previously-denied claim.

As a matter of history, the appellant's claim for service 
connection for the cause of the Veteran's death was originally 
denied in a February 2004 rating decision, because there was no 
evidence that linked the Veteran's cause of death to his service.  
The appellant did not appeal this issue and that decision as to 
this matter became final.  See 38 C.F.R. § 20.1103 (2009).  The 
appellant now seeks to reopen her claim. 

In April 2010, the appellant testified before the undersigned 
during a videoconference hearing at the RO.  A copy of the 
transcript has been associated with the claim file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death, because the evidence did not establish a link 
between the cause of the Veteran's death and his service; the 
appellant was notified of that decision later that month, but she 
did not appeal.  

2.  Since the February 2004 decision, none of the additional 
evidence received relates to an unestablished fact that is 
necessary to substantiate the claim of service connection for the 
cause of the Veteran's death.  VA has not received evidence that 
tends to show the cardio-respiratory arrest or cerebral vascular 
accident (CVA) (the cause of the Veteran's death), was manifested 
during service, within the first year following separation from 
service, or shown to be causally related to any aspect of his 
period of service.  The Veteran was not service-connected for any 
disabilities at the time of his death.  


CONCLUSIONS OF LAW
 
1.  The February 2004 rating decision that denied a claim for 
service connection for cause of death became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009). 

2.  New and material evidence sufficient to reopen the claim for 
service connection for the cause of the Veteran's death has not 
been received since the last final decision in February 2004; the 
requirements to reopen a claim for service connection for the 
cause of death have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).    

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the claimant, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant prior to 
an initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice 
requirements apply to all five elements of a service-connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen a previously-denied claim for 
service connection, VA must provide notice that describes the 
basis for the previous denial, as well as the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection found to be unsubstantiated in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U. S. Court of 
Appeals for Veterans Claims (Court) found that when adjudicating 
a claim for DIC (Dependency and Indemnity Compensation) 
(including a claim for entitlement to service connection for the 
cause of the Veteran's death).  For a claim of DIC, VA notice to 
the appellant must include the following: a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id. 

Here, prior to the October 2008 RO decision in the matter, VA 
sent a notice letter to the appellant in April 2008, in which she 
was informed about what evidence is required to substantiate her 
DIC claim and what her and VA's respective duties are for 
obtaining evidence.  VA also notified the appellant of what 
constituted "new" and "material" evidence pertaining to her 
claim for service connection for cause of the Veteran's death.  
See Kent, 20 Vet. App. at 9.  In addition, the letter informed 
the appellant on how it determines the effective date for the 
award of benefits if service connection is to be awarded 
consistent with the holding in Dingess.  The Board finds that 
appellant has been provided with sufficient notice prior to 
adjudication of her claim. 

As to VA's duty to assist the appellant with obtaining evidence 
necessary to substantiate a claim, under 38 U.S.C.A. § 5103A, in 
this case VA has associated with the record copies of the 
Veteran's service treatment records, available post-service 
medical records identified by the appellant, hearing transcripts, 
the certificate of death for the Veteran, and various statements 
submitted by the appellant.  There is no indication from the 
claims file of any additional medical records that VA has not 
obtained or made sufficient efforts to obtain.  

While the Appellant has not been provided with a VA medical 
opinion regarding the cause of the Veteran's death, the Board 
finds that such an opinion is not necessary to render a decision 
under the circumstances of this case.  Since the appellant's 
application to reopen her previously denied claim is being 
denied, VA's duty to assist has not attached here and there is no 
basis upon which to order a medical opinion.  38 U.S.C.A § 
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003); Anderson v. 
Brown, 9 Vet. App. 542 (1996); see also Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  In summary, all relevant facts have 
been properly developed in regard to the appellant's petition to 
reopen, and no further assistance is required in order to comply 
with VA's statutory duty to assist with the development of facts 
pertinent to her appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

Accordingly, the Board finds that no prejudice to the appellant 
will result from an adjudication of the matter on appeal.  For 
the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Application to Reopen Claim Based on New and Material 
Evidence 

The appellant seeks to reopen a previously-denied claim of 
entitlement to service connection for the cause of the Veteran's 
death.  

In the February 2004 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The appellant did not appeal, and that decision 
became final.   38 C.F.R. § 20.1103.  

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Before reaching 
the underlying claim of entitlement to service connection, the 
Board must first determine whether new and material evidence has 
been presented to establish its jurisdiction to review the merits 
of the previously-denied claim.  See Barnett, 83 F.3d at 1383; 
see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  Id.  

VA is required to first review the evidence submitted since the 
last final disallowance of a claim on any basis for its newness 
and materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
The evidence received subsequent to the last final decision in 
this case is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).   

In determining whether any new evidence has been received that 
relates to an unestablished fact necessary to substantiate the 
claim, a review of the rules for establishing service connection 
for cause of death are useful.  

Service connection may be established for the cause of a 
veteran's death, when the death causing condition is found to be 
related to service or a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. § 
3.312(a).  Here, the Veteran was not service connected for any 
disability at the time of his death.  As such, service connection 
can only be awarded if the evidence shows that the cause of the 
Veteran's death is related to his service. 

In order to grant service connection for the disability that 
caused the Veteran's death, there must be evidence indicating 
that the disability was related to service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  To prevail there would have to be medical, or 
in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
disability that resulted in the Veteran's death.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for certain chronic 
diseases, to include brain thrombosis and cardiovascular disease, 
when they are manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Here, in February 2004, the RO originally denied the appellant's 
claim for service connection for cause of the Veteran's death, 
because the record failed to show that the Veteran's cause of 
death was related to his service.  Essentially, none of the 
evidence showed any relationship between the Veteran's service 
and the conditions listed as causing the Veteran's death - 
cardio-respiratory arrest with the antecedent cause listed as 
CVA.  

At the time of the February 2004 rating decision, the evidence of 
record showed that the Veteran died in December 1991.  The 
certificate of death listed the immediate cause of his death as 
cardio-regulatory arrest with the antecedent cause listed as CVA.  
A review of the Veteran's service treatment records showed no 
complaints, treatment or diagnosis for any heart or vascular 
problems.  The report of a January 1946 examination prior to 
separation showed the Veteran's cardiovascular system was 
evaluated as normal.  No post-service treatment records were 
associated with the claims folder at the time of the last final 
decision.  

Since the February 2004 rating decision, the additional evidence 
associated with the claims folder includes private medical 
evidence, various statements from the appellant, and testimony 
from the appellant and her son. 

A January 2004 private medical certificate from the attending 
physician at the time of the Veteran's death that showed the 
Veteran's death was due to cardio-respiratory arrest secondary to 
CVA.  It was also noted that treatments records at the time of 
his death are unavailable.  

A March 2008 private medical statement from Dr. R. L. F. showed 
she reviewed some of the Veteran's "old records".  She reported 
they showed he had been treated for meningitis, pneumonia and 
hepatitis.  A CT report showed revealed evidence of dementia.  
Dr. F. noted that "Brain Thrombosis is considered a chronic 
disease and may be service-connected."  Dr. F. did not provide 
any statement as to the exact onset of the Veteran's disorders. 

A September 2008 private medical certificate showed the Veteran 
was treated for CVA and cerebral thrombosis in November 1988.  It 
also noted that no records were available concerning the 
Veteran's treatment at that time.  

While the evidence received since February 2004 rating decision 
was not on file at the time of the last final decision, and 
therefore constitutes "new" evidence; the evidence is not 
"material" as to be sufficient to reopen the appellant's claim.  
To be "material", this new evidence must relate to an 
unestablished fact necessary to substantiate the claim, and it 
must raise a reasonable possibility of substantiating the claim.  
Here, that unestablished fact would be evidence that links the 
cause of the Veteran's death to his service.  Further, the 
additional evidence must raise a reasonable possibility of 
providing a link between the Veteran's cause of death and his 
service.

First, none of the additional medical evidence showed cardio-
respiratory arrest or CVA was manifested during the Veteran's 
service or within the first year following his separation from 
service.  The additional evidence does not show that the Veteran 
had any vascular problems until four decades after his separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition, none of the additional evidence provides a causal 
link between the Veteran's cause of death and his service.  See 
38 C.F.R. § 3.303.  While Dr. F. indicated that the Veteran had 
been treated for meningitis pneumonia and hepatitis many years 
prior to his death, she did not provide a medical opinion linking 
these disorders to the cause of his death.  

Additionally, her statement about brain thrombosis is general in 
nature, and it is speculative at best.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993);  Here, 
crucially, Dr. F.'s statement about brain thrombosis is general 
in nature and does not specifically refer to the Veteran and the 
facts and circumstances surrounding this claim.  Further, her 
statement that it "may be" be service connected is speculative.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder "may or 
may not" exist or "may or may not" be related is speculative).  
Dr. F.'s statement is insufficient to raise a possibility of 
substantiating the appellant's claim.  

The Board has considered the Veteran's son's testimony that the 
Veteran reported he had malaria in service.  There is, however, 
no medical evidence that suggests a link between the Veteran's 
alleged inservice malaria and the cause of his death.  So 
although his testimony is presumed under the holding in Justus to 
be credible, his lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Id.; Hickson v. West, 11 Vet. App.374 (1998).

In regard to the appellant's additional statements and testimony, 
the Board does not find such to be "new" evidence.  Here, the 
appellant does little more than elaborate on, or repeat, her 
previous assertions that Veteran's cause of death is related to 
his service.  Furthermore, her specific assertion that the cause 
of the Veteran's death is a presumptive chronic disease was 
already considered by the RO in the previous denial of her claim.  

In sum, the additional evidence received since the February 2004 
rating decision, denying service connection for the cause of the 
Veteran's death, does not relate to an unestablished fact 
(medical nexus) necessary to substantiate the appellant's 
previously-denied claim, and it does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  
Since the additional evidence is not both "new" and 
"material", the Board finds that the requirements to reopen the 
appellant's claim have not been met, and that the Board is 
precluded from reviewing the merits issue de novo.  

The decision here has been made based on the existing records.  
If, however, in the future the appellant is able to provide new 
and material evidence on this issue, the claim may then be 
reopened and readjudicated based on the receipt of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


[Continued on following page.]


ORDER

As new and material evidence sufficient to reopen the appellant's 
claim for service connection for the cause of the Veteran's death 
has not been received, the appeal is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


